OPINION
{¶ 1} After a trial, a jury found Gary M. Hayes guilty of possession of cocaine. He was sentenced to six months in prison concurrent with a six month sentence in an unrelated case. Hayes filed a notice of appeal, and in due course, his appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal.
 {¶ 2} On October 1, 2002, we informed Hayes of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from is affirmed.
BROGAN, J. and FAIN, J., concur.